Citation Nr: 1015884	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
knee patellofemoral pain syndrome (left knee disability) and, 
if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches, claimed as due to an undiagnosed illness, and, if 
so, whether the reopened claim may be granted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
irritable bowel syndrome (IBS), claimed as due to an 
undiagnosed illness, and, if so, whether the reopened claim 
may be granted.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with radiculopathy (back 
disability).  

5.  Entitlement to service connection for sleep disturbance, 
claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

7.  Entitlement to service connection for asthma, claimed as 
due to an undiagnosed illness.  

8.  Entitlement to a disability rating higher than 10 percent 
for service-connected tinnitus.  

9.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.  

10.  Entitlement to a disability rating higher than 10 
percent for service-connected folliculitis and contact 
dermatitis.  

11.  Entitlement to a disability rating higher than 10 
percent for service-connected right knee patellofemoral pain 
syndrome.  

12.  Entitlement to an increased rate of compensation for 
dependents, J.C.K. and D.U.P, for the time period prior to 
January 1, 2006.  

13.  Whether a reduction in the Veteran's compensation 
benefits due to incarceration was proper.  

14.  Entitlement to waiver of recovery of an overpayment in 
disability compensation in the amount of $1,476.00.  

15.  Entitlement to apportionment of the Veteran's VA 
benefits on behalf of his spouse, B.B., during incarceration.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to September 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions and determinations from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, dated August 2004, July 2005, January 2006, and 
May 2006.  This appeal also arises from a March 2007 rating 
decision issued by the RO in Cleveland, Ohio.  

In July 2006, the Veteran requested a hearing before the 
Committee on Waivers; however, in December 2006, the Veteran 
withdrew his request for a hearing.  The Board, then, finds 
that all due process has been satisfied with respect to the 
Veteran's right to a hearing.  

Entitlement to apportionment of the Veteran's VA benefits on 
behalf of his spouse during incarceration was filed by the 
Veteran, not the spouse.  Therefore, a separate decision to 
the Veteran's spouse is not required.  


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied 
entitlement to service connection for a left knee disability, 
headaches, and irritable bowel sydrome on a direct basis and 
as due to an undiagnosed illness.  The Veteran did not appeal 
that decision, and it became final.

2.  Since the March 1999 rating decision, evidence that is 
new, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and that raises a reasonable possibility of substantiating 
the claim of service connection for headaches has not been 
received.  

3.  Evidence received since the final March 1999 rating 
decision relating to the claims of service connection for a 
left knee disability and irritable bowel syndrome, claimed as 
due to an undiagnosed illness, is new, relates to an 
unestablished fact necessary to substantiate the claims, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims.  

4.  The preponderance of the evidence raises a reasonable 
doubt as to whether the Veteran's current left knee 
patellofemoral pain syndrome had its onset in active military 
service.  

5.  The preponderance of the evidence is against a finding 
that degenerative disc disease of the lumbar spine was 
incurred in or aggravated by active military service.  

6.  The competent and probative evidence of record 
demonstrates that the Veteran's irritable bowel syndrome has 
existed for at least six months and is manifested by frequent 
bowel disturbances with abdominal distress.  

7.  The Veteran's complaints of a sleep disorder and fatigue 
are attributable to a known diagnosis, and are not shown by 
competent evidence to be etiologically related to service, to 
include as manifestations of an undiagnosed illness 
attributable to the Veteran's service in the Southwest Asia 
Theater of operations.  

8.  The Veteran's complaints of asthma and other symptoms 
involving the respiratory system are attributable to a known 
diagnosis, and are not shown by competent evidence to be 
etiologically related to service, to include as 
manifestations of an undiagnosed illness attributable to the 
Veteran's service in the Southwest Asia Theater of 
operations.  

9.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.

10.  The competent and probative evidence of record 
demonstrates that, at VA examinations in November 2003 and 
May 2007, audiological examination showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 41 and 43 decibels in the Veteran's left ear, 
respectively, with speech recognition of 100 percent, which 
corresponds to Level I hearing.  Pure tone thresholds in the 
Veteran's right ear averaged 29 and 43 decibels, 
respectively, with speech recognition of 96 percent, which 
corresponds to Level I hearing under the Rating Schedule.

11.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected 
folliculitis and contact dermatitis is manifested by skin 
lesions on the torso, ranging from the mid chest wall to the 
upper abdominal wall, and on the bilateral arms, with 
numerous small patches of dermatitis and several scabs.  The 
service-connected skin disability results in no more than 
intermittent exudation or itching and there are no sensory 
abnormalities or systemic manifestations associated with the 
disability.  The service-connected skin disability is not 
deep, does not cause limited motion, is not shown to exceed 
more than 6 square inches, and is not shown to result in 
limitation of function of the bilateral arms or torso.  The 
service-connected skin disability affects less than 5 percent 
of exposed areas affected and more than 5 percent but less 
than 20 percent of the total body area affected.  

12.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected right knee 
patellofemoral pain syndrome is characterized by flexion to 
97 degrees, with complaints of pain, and extension to zero 
degrees.  There is no objective medical evidence of recurrent 
subluxation or lateral instability.  Additional functional 
impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any 
significant degree.

13.  In August 2003, the Veteran submitted a formal claim for 
compensation benefits, in which he indicated that he was 
married to J.C.K. and had one dependent step-child, D.U.P..  
The Veteran provided his wife's name, date of birth, social 
security number, and date and location of the marriage.  With 
respect to his step-son, the Veteran provided name and date 
of birth, but not his social security number.  

14.  In August 2003, the RO requested that the Veteran submit 
D.U.P.'s birth certificate.  

15.  The Veteran and J.C.K. were divorced on March [redacted], 2004.  

16.  In December 2005, VA received a declaration of 
dependents, the Veteran's marriage certificate and divorce 
decree from J.K.C., and D.U.P.'s birth certificate.  

17.  The Veteran has been confined to State prison for 
conviction of a felony since August [redacted], 2004.  

18.  In March 2005, the RO sent the Veteran a letter 
informing him of the proposed reduction in compensation 
benefits due to incarceration, the rights of his dependents 
to an apportionment while he is incarcerated, the conditions 
under which payments may be resumed upon release from 
incarceration, and his right to submit evidence within 60 
days showing a reduction was not warranted.  

19.  In July 2005, the RO reduced the Veteran's compensation 
benefits due to incarceration, effective December 1, 2004, 
the 61st day of confinement in prison.  

20.  There is no evidence of fraud, misrepresentation, or bad 
faith on the Veteran's part in the creation of the debt.  

21.  Recovery of the overpayment by VA would not be against 
equity and good conscience.  

22.  The competent evidence of record does not establish that 
the Veteran's spouse has an individual need for apportionment 
of the Veteran's VA benefits during incarceration.  


CONCLUSIONS OF LAW

1.  The March 1999 RO rating decision denying service 
connection for a left knee disability, headaches, and 
irritable bowel syndrome (IBS) is final.  38 U.S.C.A.  
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
headaches, and the claim may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for irritable bowel 
syndrome and left knee patellofemoral pain syndrome has been 
received, and the Veteran's claims for those benefits are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that left knee patellofemoral pain syndrome was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

4.  Irritable bowel syndrome is presumed to have been 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.317 (2009).

5.  Degenerative disc disease of the lumbar spine (back 
disability) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  

6.  A current disability manifested by fatigue and/or sleep 
disturbance was not incurred in or aggravated by active 
military service, nor may fatigue or sleep disturbance be 
presumed to have been incurred during service as 
manifestations of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).

7.  A current disability manifested by signs and symptoms of 
respiratory disorder was not incurred in or aggravated by 
service, nor may asthma or any other respiratory disability 
be presumed to have been incurred during service as 
manifestations of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).

8.  There is no legal basis for the assignment of a schedular 
disability rating in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2009); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

9.  The schedular criteria for a compensable disability 
rating for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2009).  

10.  The schedular criteria for a disability rating higher 
than 10 percent for service-connected folliculitis and 
contact dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4118, Diagnostic Code 7813 (2002), 
Diagnostic Code 7800 to 7805 (2006).  

11.  The schedular criteria for a disability rating higher 
than 10 percent for service-connected right knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5257 (2009).  

12.  Entitlement to an increased rate of compensation for 
J.C.K., as a dependent spouse, have been met.  38 U.S.C.A. 
§§ 108, 1524, 5101(c) (West 2002); 38 C.F.R. §§ 3.204, 3.213, 
3.216.  

13.  Entitlement to an increased rate of compensation for 
D.U.P., as a dependent child, has not been met.  38 U.S.C.A. 
§§ 108, 1524, 5101(c) (West 2002); 38 C.F.R. §§ 3.204, 3.213, 
3.216.  

14.  The reduction of the Veteran's compensation benefits, 
effective December 1, 2004, due to incarceration for a felony 
conviction, was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.103, 3.665 (2009).  

15.  Waiver of recovery of overpayment of VA compensation 
benefits in the amount of $1,476 is precluded.  38 U.S.C.A. 
§§ 101(13), 5302, 5313 (West 2002& Supp. 2009); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.4, 3.665 (2009).  

16.  Apportionment of the Veteran's VA benefits during 
incarceration is not warranted.  38 U.S.C.A. § 5313 (West 
2002& Supp. 2009); 38 C.F.R. § 3.665 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated March 1999, the RO denied 
entitlement to service connection for a left knee disability, 
headaches, and irritable bowel syndrome (IBS), on a direct 
basis and as due to an undiagnosed illness.  The Veteran did 
not appeal the RO's determination and the March 1999 rating 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  

In August 2003, the Veteran submitted a claim seeking 
entitlement to service connection for a left knee disability, 
headaches, and irritable bowel syndrome, among other 
disabilities.  

Headaches

In March 1999, the RO denied entitlement to service 
connection for headaches because there was no evidence of 
complaints, treatment, or diagnosis of headaches during 
service.  The RO considered whether service connection for 
headaches could be granted as due to an undiagnosed illness; 
however, the RO noted there was no evidence of unexplained 
headaches for at least six months or evidence of headaches 
that warranted a compensable disability rating under the 
appropriate diagnostic criteria.  

Since the March 1999 rating decision, the evidence received 
into the record includes VA outpatient treatment records 
dated from 1994 to 2004 and private medical records dated 
from 1997 to 2006, which document that the Veteran has 
received for various disabilities since separation from 
service.  The Veteran has also submitted lay statements 
written by him and other laypersons, which purport to explain 
how the Veteran's various disabilities were incurred during 
service and report the symptoms the Veteran has experienced 
since separation.  

While this evidence is new, in that it was not of record at 
the time of the last final decision, the Board finds the 
evidence is not material because it does not raise a 
reasonable possibility of substantiating the claim of service 
connection for headaches, on a direct basis or as due to an 
undiagnosed illness.  

In making this determination, the Board notes that the post-
service medical evidence of record reflects that the Veteran 
has a medical history of headaches.  See February 2004 
private medical record.  However, the evidence shows the 
Veteran complained of headaches on only two occasions and his 
complaints of headaches were associated with other symptoms.  
In March 2005, the Veteran complained of headaches, 
dizziness, nausea, and body aches that had persisted for 
three days.  No pertinent clinical findings were noted with 
respect to the reported headaches and the final assessment 
was dermatitis of the feet and gastroenteritis.  In December 
2006, the Veteran complained of a cough, hot flashes, 
lightheadedness, and headaches.  The assessment was strep 
throat.  

The "new" evidence does not show that the Veteran's 
headaches began in service or that he has complained of or 
sought treatment for unexplained headaches for a six month 
period.  Indeed, the evidence shows the Veteran has 
complained of headaches on only two occasions and there is no 
indication that his headaches persisted for at least a six 
month period.  In fact, in March 2005, the Veteran reported 
that his symptoms had been present for three days, and there 
are no subsequent treatment records, within the following six 
month period, that show the Veteran continued to complain of 
or seek treatment for headaches.  In addition, the evidence 
does not contain sufficient information about the Veteran's 
reported headaches in order to determine if his headaches 
warrant a compensable disability rating under any potentially 
applicable diagnostic codes.  The evidence only shows 
complaints of headaches, with no information as to where the 
headaches are located, their severity, or how the Veteran 
alleviates the headaches.  

Even with presuming the credibility of the evidence submitted 
since the March 1999 rating decision, the Board finds the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  The question of whether the 
Veteran has headaches is not at issue.  The critical question 
is whether the Veteran has a problem associated with service.  
In this regard, the evidence is not material.  

Therefore, based on the foregoing, the Board finds that the 
evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim 
for service connection for headaches.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).

Irritable Bowel Syndrome

In March 1999, the RO denied entitlement to service 
connection for IBS because there was no evidence of 
complaints, treatment, or diagnosis of a lower digestive 
problem during service.  With respect to whether the 
Veteran's IBS could be attributed to an undiagnosed illness, 
the RO noted that the Veteran's condition had been attributed 
to a known diagnosis of IBS.  

The Board notes that medically unexplained chronic multi-
symptom illnesses, including IBS, were not considered 
"qualifying chronic disabilities," for which presumptive 
service connection is available, until March 1, 2002.  See 
Veterans Education and Benefits Expansion Act of 2001, PL 
107-103.  Given that IBS is now considered a qualifying 
chronic disability and there is evidence of record that 
suggests the Veteran likely has IBS, the Veteran's claim is 
reopened and the Board will evaluate the merits of the claim 
of service connection for IBS, claimed as due to an 
undiagnosed illness.  

The Veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection for an undiagnosed illness and has been 
afforded an opportunity to present argument and evidence in 
support of his claim.  Moreover, the RO has considered the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Left Knee Disability

In March 1999, the RO denied entitlement to service 
connection for a left knee disability because there was no 
evidence of complaints, treatment, or diagnosis of a left 
knee disability during service or in the first post-service 
year.  The RO also noted that service connection could not be 
granted for a left knee disability, claimed as due to an 
undiagnosed illness, because the Veteran's left knee 
disability had been attributed to a known diagnosis of 
patellofemoral pain syndrome.  

Since the March 1999 rating decision, the evidence received 
into the record includes a VA outpatient treatment record 
dated November 1994, which shows the Veteran presented for 
treatment complaining of left knee pain that had begun two 
weeks prior.  The Veteran also reported that he had 
experienced weakness in his left knee since 1990.  The 
Veteran has also submitted written statements wherein he 
reports that he injured and received treatment for his left 
knee in Saudi Arabia, although medical records of such 
treatment are not included in the record.  

In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, the 
Board finds that the evidence of treatment for a left knee 
problem during service and within the first post-service year 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a left knee disability may be reopened.  See 
38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The Veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, supra.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Left Knee

The Veteran has asserted that he injured his left knee during 
service in Saudi Arabia and received treatment at the Riyadh 
Air Base, although records of such treatment are not included 
in the record.  

Indeed, the service treatment records are negative for any 
complaints, treatment, or findings related to a left knee 
disability.  However, a VA outpatient treatment record dated 
November 1994 reflects that the Veteran reported that he 
began experiencing weakness in his left knee in 1990 and was 
presently experiencing left knee pain that had persisted for 
two weeks.  At that time, objective examination revealed mild 
tenderness in the upper and lower anterolateral aspect of the 
knee and the assessment was left knee pain secondary to 
unbalanced structure.  

Subsequent post-service treatment records show the Veteran 
continued to complain of left knee pain that he attributed to 
an injury in service.  Objective examination revealed pain in 
the patellofemoral area and progressive laxity in the joint.  
See VA outpatient treatment records dated from November 1994 
to November 2002.  The Veteran was diagnosed with 
patellofemoral pain syndrome at an October 1998 VA 
examination.  

While the service treatment records do not contain any 
complaints or treatment for a left knee disability, the Board 
finds probative that the Veteran sought treatment for left 
knee pain just two months after service and reported that his 
left knee problems began in service, providing highly 
probative evidence in support of this claim.  Given the 
Veteran's current diagnosis of patellofemoral pain syndrome, 
the Board also finds probative that the pain the Veteran 
manifested shortly after service in November 1994 was located 
in the anterolateral aspect of his left knee, which includes 
the area containing his patella and the femoral head.  See 
Dorland's Illustrated Medical Dictionary 90, 615, 1243 (28th 
ed. 1994).  

The Veteran has also submitted competent evidence of 
continued left knee symptoms since service, as the objective 
medical evidence shows complaints of left knee pain beginning 
in November 1994 and continuing throughout the pendency of 
this claim and appeal.  

The Board notes that no medical professional has attributed 
the Veteran's current left knee disability to his military 
service; however, the Board also notes no VA medical 
professional has been requested to provide a nexus opinion.  
Nevertheless, the Board finds that, given the proximity of 
the Veteran's first complaint of left knee pain following 
service, his report of experiencing left knee weakness in 
service at that time, and his continued complaints of pain 
since service, the preponderance of the evidence raises a 
reasonable doubt as to whether the Veteran's left knee 
disability began during his period of military service.  As 
such doubt is resolved in favor of the Veteran, the claim of 
service connection for left knee patellofemoral pain syndrome 
is allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine

Review of the record reveals the Veteran has been diagnosed 
with degenerative disc disease of the lumbar spine.  See 
October 2003 private medical record from Scott and White 
Hospital.  

The Veteran has asserted that his current lumbar spine 
disability is related to his military occupational specialty 
as an air cargo specialist, which required that he push, 
lift, pull, and load heavy objects.  He has asserted that he 
also served as a flight engineer, which exposed him to 
vibrations throughout the entire body while flying at low 
levels.  

In this context, the Veteran has specifically stated that he 
did not have any problems with his back during military 
service, but he asserts that he could have received damage to 
his spine during service that was not noticed until later.  

The Veteran's service treatment records do not contain any 
complaints, treatment, or findings related to a lumbar spine 
disability.  The first time the Veteran is shown to have a 
low back problem is in February 2002, when he reported an 
onset of low back pain the night before after bending over to 
pick up a gallon of milk, with no prior back problems.  The 
Veteran reported that he heard a pop and felt shooting pain 
into his left leg and foot.  The assessment was acute 
lumbosacral strain with sciatic neuralgia.  See February 2002 
private medical record from Dr. D.E.W.  

Subsequent post-service treatment records show the Veteran 
continued to complain of progressive low back pain with 
radicular symptoms and an MRI conducted in March 2002 
revealed significant herniated disc at L5-S1.  The Veteran 
subsequently underwent partial diskectomy in April 2002 but 
continued to experience low back pain thereafter.  He was 
diagnosed with degenerative disc disease, L5-S1, in November 
2003.  See private medical records dated March 2002 to 
November 2003.  

In evaluating the ultimate merit of this claim, the Board 
notes the Veteran is competent to provide evidence as to 
matters and events of which he has personal knowledge, 
including his duties during military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the 
Veteran's report of working with heavy cargo and experiencing 
vibrations throughout his entire body during service is 
considered competent lay evidence.  See 38 C.F.R. 
§ 3.159(a)(2).  However, the Board notes that no medical 
professional has attributed the Veteran's current lumbar 
spine disability to his military service, to include the 
Veteran's reported heavy lifting and body vibrations therein.  
In this context, the Board finds that a VA medical 
examination and/or opinion is not needed because there is no 
indication that the Veteran's current lumbar spine disability 
may be related to his military service, simply an indication 
that the Veteran worked with heavy cargo.   

Indeed, while there is evidence of a current diagnosis and 
the Veteran has provided competent lay evidence of an event 
during service, the Board notes there is no medical evidence 
that suggests a nexus to service, credible evidence of 
continuing symptom since service, or any other evidence that 
demonstrates an indication that the Veteran's current lumbar 
spine disability is related to his military service.  In this 
regard, the Board again notes that the Veteran is not shown 
to complain of a low back problem until February 2002, which 
is seven years after he was separated from service.  This gap 
of years in the record rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board also finds probative that, when the Veteran 
reported for treatment in February 2002, he reported an onset 
of low back pain the night before, with no previous back 
problems, providing highly probative factual evidence against 
this claim.  

The Board has considered the Veteran's argument that his 
military duties may have caused damage to his spine that was 
not noticed until later.  However, a determination as to 
medical etiology in this case requires a professional medical 
opinion and there in no indication that the Veteran has the 
requisite knowledge of medical principles to provide a 
competent opinion as to whether his current lumbar spine 
disability is likely related to strain placed on his back 
during service seven years earlier.  See Espiritu, supra.  In 
this regard, even if the Veteran reported that a physician 
told him his current disability may be related to his 
military duties, such statement is not reflected in the 
medical evidence of record and is, nevertheless, too 
speculative on which to grant service connection.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (A medical statement 
using the term "could," or in the moving party's case, 
"may" or "possibly," without supporting clinical data or 
other rationale, is too speculative in order to provide the 
degree of certainty required for medical nexus evidence.)

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for degenerative disc disease of the lumbar spine.  
While there is evidence of a current disability and the 
Veteran has provided lay evidence of an event in service to 
which he believes his current disability is related, there is 
no evidence of continued symptoms since service or medical 
evidence showing a medical nexus between the current 
disability and service and, in fact, evidence against such a 
finding the post-service treatment record.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not for 
application and the claim must be denied.  See Gilbert, 
supra.  

Undiagnosed Illness

The Veteran is seeking entitlement to service connection on 
the basis that his IBS, sleep disturbance, fatigue, and 
asthma represent an undiagnosed illness that is related to 
his service in the Southwest Asia Theater of operations 
(Operation Desert Storm/Desert Shield).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 C.F.R. 
§3.317(a)(1).

A qualifying chronic disability is defined as (1) an 
undiagnosed illness; (2) "medically unexplained chronic 
multi-symptom illnesses," to specifically include chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness that the Secretary determines is a 
"medically unexplained chronic multi-symptom illness;" or 
(3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  

VA believes Congress intended that the Secretary has the 
authority to decide which illnesses satisfy the criteria for 
a "medically unexplained chronic multi-symptom illness" and 
to add to the list as he or she becomes aware of them through 
advances in medical or other scientific knowledge.  As yet, 
the Secretary has not identified any illness other than 
chronic fatigue syndrome, irritable bowel syndrome, and 
fibromyalgia as included in the definition of "medically 
unexplained chronic multi-symptom illness."  

A "chronic" disability is one that has existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month 
period.  The six-month period of chronicity will be measure 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  See 38 C.F.R. § 3.317(a)(4) (2009).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
a disability arising in Persian Gulf veterans due to an 
"undiagnosed illness" and may not authorize presumptive 
service connection for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined. 
VAOPGCPREC 8-98 (Aug. 3, 1998).

In this case, the DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows the Veteran served on 
active military duty from October 1988 to September 1994 and 
received the Southwest Asia Service Medal.  The DD Form 214 
specifically states that the Veteran served from August 1990 
to September 1994 in support of Operation Desert 
Shield/Storm.  Given this evidence, the Board finds the 
Veteran served in Southwest Asia and, thus, he is a "Persian 
Gulf veteran" by regulation.  See 38 C.F.R. § 3.317.  

Review of the record reveals that, in March 1995, the Veteran 
presented for treatment complaining of diarrhea that ranged 
from watery to hard and had been present since two months 
after returning from the Gulf War.  No weight loss was noted, 
as the Veteran was shown to have gained 15 to 20 pounds since 
separation from service.  The diagnosis was probable spastic 
colon.  

At a VA examination conducted in October 1998, the Veteran 
reported that he has been experiencing chronic diarrhea since 
1992.  He described his stool as watery in nature, without 
blood, and he reported that he experienced stool one to six 
times a day approximately three times a week.  On 
examination, there was tenderness to deep palpation in the 
left lower quadrant.  See October 1998 VA examination report.  

The Veteran was referred for a gastrointestinal consultation 
where he reported having intermittent diarrhea for six years 
that was primarily manifested by bowel movements but was also 
occasionally manifested by liquid stools.  The Veteran denied 
abdominal pain or weight loss, and objective examination 
revealed a nontender abdomen.  The examiner stated it is 
unlikely the Veteran has inflammatory bowel disease, given 
his symptoms and negative signs and symptoms for Crohn's 
disease or ulcerative colitis.  The examiner stated that the 
only way to confirm the diagnosis is to do a colonoscopy, 
which the Veteran declined.  Nevertheless, the examiner 
stated that the Veteran most likely has irritable bowel 
syndrome, but that inflammatory bowel disease or other 
infectious colitis could not be ruled out.  See November 1998 
Gastrointestinal Consultation Report.  

Subsequent treatment records show the Veteran continued to 
complain of and seek treatment for symptoms such as a sour 
stomach, diarrhea, loose stool, and occasional intestinal 
cramps.  See private medical records from Texas Tech Health 
Science dated August 2005, November 2006, and December 2006.  
There is no indication that the Veteran was subsequently 
diagnosed with inflammatory bowel disease or any other 
infectious colitis, as his diagnosis of IBS has been 
continued.  Therefore, the Board finds the preponderance of 
the evidence shows the Veteran's gastrointestinal complaints 
have been diagnosed as IBS.  

The Board also finds the Veteran's IBS is a chronic 
disability, as the evidence shows he has complained of 
symptoms throughout the pendency of this claim and appeal, 
which spans more than six months.  See 38 C.F.R. 
§ 3.317(a)(4).  

Because the Veteran has been diagnosed with IBS, which is a 
qualifying chronic disability, and the evidence shows he has 
suffered from this disability for more than six months, the 
final inquiry is whether the Veteran manifested this 
disability during his Gulf War service or to a degree of at 
least 10 percent.  See 38 C.F.R. § 3.317(a).  

The service treatment records do not contain any complaints, 
treatment, or findings related to IBS or any symptoms related 
thereto.  In fact, the Veteran is not shown to complain of 
symptoms related to IBS until March 1995, six months after he 
was separated from service.  Therefore, the Board finds the 
evidence does not support a finding that the Veteran 
manifested IBS during military service.  

To determine whether the undiagnosed illness is manifested to 
a degree of 10 percent or more, the condition must be rated 
by analogy to a disease or injury in which the functions 
affected, anatomical location, or symptomatology are similar, 
and the Board must explain its selection of an analogous 
diagnostic code.  See 38 C.F.R. § 3.317(a)(5); see also 
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  To 
evaluate whether the Veteran's IBS has been manifested to a 
degree of at least 10 percent, the Board will evaluate his 
disability by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7319, which provides the rating criteria for 
irritable colon syndrome.  The Board has considered whether 
it is more appropriate to evaluate the Veteran's IBS under 
the other diagnostic codes used to rate other disabilities 
involving the digestive system; however, because the 
Veteran's IBS is adequately evaluated by the rating criteria 
listed for irritable colon syndrome and his disability is not 
primarily manifested by the other symptoms and disabilities 
listed under 38 C.F.R. § 4.114, the Board finds that DC 7319 
is the most appropriate diagnostic code under which to 
evaluate the Veteran's IBS.  See 38 C.F.R. § 4.114, DCs 7200 
to 7354 (2009).  

Under DC 7319, irritable colon sydrome warrants a 
noncompensable disability rating when mild, with disturbances 
of bowel function and occasional episodes of abdominal 
distress.  A 10 percent rating is warranted when the 
disability is moderate, with frequent episodes of bowel 
disturbance and abdominal distress.  A 30 percent rating is 
warranted when the disability is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

Based on the foregoing, the Board finds the preponderance of 
the evidence supports a finding that the Veteran's IBS has 
been manifested to a degree of at least 10 percent under DC 
7318.  In making this determination, the Board notes the 
evidence shows the Veteran's IBS is manifested by bowel 
disturbances that range from watery and loose stool to bowel 
movements with hard stool, with occasional abdominal pain.  
The Veteran has reported that he experiences stool three out 
of seven days, and the evidence shows that his complaints of 
bowel disturbance are accompanied by varying subjective 
complaints of sour stomach and intestinal cramps and/or 
objective medical evidence of tenderness in the lower left 
quadrant of the abdomen.  See October 1998 VA examination 
report and consultation; December 2006 private medical record 
from Texas Tech Health Sciences.  Therefore, after resolving 
all doubt in favor of the Veteran, the Board finds the 
preponderance of the evidence supports a finding that the 
Veteran's IBS is manifested to a degree of at least 10 
percent and, thus, service connection for IBS is warranted.  
See 38 C.F.R. § 3.317.  

Review of the record reveals that, in October 1998, the 
Veteran presented for treatment complaining of a one week 
history of fatigue that had a sudden onset.  The Veteran 
reported that he had been sleeping for seven to eight hours a 
night, which had been very restless sleep.  The final 
assessment was fatigue, not otherwise specified.  The 
examiner noted that he would conduct additional tests to 
determine the cause of the Veteran's fatigue and rule out 
mono, diabetes, or thyroid difficulties.  It is not clear if 
the tests were conducted as the next treatment record 
contained in the record is dated September 2003 and it does 
not contain any complaints, treatment, or findings related to 
fatigue and sleep disturbance.  See private medical records 
from Scott and White Clinic dated from January 1997 to 
September 2003.  

In October 2003, the Veteran presented for treatment 
complaining of depression and insomnia.  The examiner noted 
that the Veteran's current and associated symptoms included 
depression, fatigue, insomnia, frustration, loss of 
concentration, and loss of interest.  The examiner also noted 
that the Veteran was experiencing major life stressors by way 
of his spouse and a divorce.  After conducting physical 
examination, the impression was depressed mood, with 
secondary situational insomnia.  See October 2003 private 
medical record from Dr. D.W.  

Subsequent treatment records show the Veteran continued to 
complain of depression, with a new complaint of anxiety, 
related to his divorce and other legal proceedings.  The 
Veteran continued to report that he was having difficulty 
sleeping and that his energy was low.  The Veteran's 
diagnoses of depression and insomnia were continued, with a 
new diagnosis of anxiety.  See private medical records from 
Scott and White Clinic dated from February to April 2004 and 
December 2004 treatment record from Texas Tech Health 
Science.  

Based on the foregoing, the Board finds the preponderance of 
the evidence reveals the Veteran's complaints of fatigue and 
sleep disturbance are related to his diagnosis of depression.  
In making this determination, the Board notes that the first 
time the Veteran complained of fatigue and restless sleep, in 
October 1998, it was unclear what caused his problem.  The 
Board also notes that subsequent treatment records from that 
particular medical professional do not contain any indication 
as to the etiology of the Veteran's fatigue and restless 
sleep.  See private medical records from Scott and White 
Clinic dated from January 1997 to September 2003.  
Nevertheless, the preponderance of the evidence dated since 
October 1998 shows that the Veteran's complaints of fatigue 
and sleep problems are related to his depression and anxiety.  
Indeed, the evidence shows that, every time the Veteran 
complained of insomnia or having low energy, he was diagnosed 
with depression.  See October 2003 private medical record 
from Dr. D.W.; private medical records from Scott and White 
Clinic dated from February to April 2004; December 2004 
treatment record from Texas Tech Health Science.  Such facts 
in this case provide evidence against this claim.

Because the Veteran's fatigue and sleep disturbance have been 
attributed to depression, service connection for fatigue and 
sleep disturbance, claimed as due to an undiagnosed illness, 
cannot be granted.  

The Board has considered whether service connection can be 
granted on a direct basis.  However, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for fatigue and/or sleep disturbance on a direct 
basis.  

With respect to fatigue, the Board notes the service 
treatment records do not contain any pertinet complaints, 
treatment, or findings.  The Board also finds probative that 
the Veteran is not shown to have complained of fatigue until 
October 1998, more than 15 years after he was separated from 
service.  The Veteran has not submitted or identified medical 
evidence that would show he has complained of or sought 
treatment for fatigue at any point between discharge from 
service and October 1998; nor has the Veteran submitted 
credible lay evidence showing he has suffered from fatigue 
since separation from service.  This gap of many years in the 
record rebuts a finding that the Veteran manifested a chronic 
fatigue during service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

With respect to sleep disturbance, the service treatment 
records show that, in January 1993, the Veteran complained of 
not being able to fall asleep for the past three days.  He 
reported that he had been under stress since training and he 
felt that he needed a break.  The diagnosis was insomnia.  
While the Veteran sought treatment for insomnia in January 
1993, the Board finds that his insomnia was acute and 
transitory and did not reflect a chronic disability because 
service treatment records do not contain any additional 
complaints, treatment, or findings related to insomnia.  In 
this regard, the Board also finds probative that the Veteran 
is not shown to complain of sleep disturbance again until 
October 1998, more than 15 years after he was separated from 
service.  

With respect to fatigue and sleep disturbance and, in 
addition to the foregoing, the Board notes there is no 
medical evidence or opinion of record that suggests the 
Veteran's fatigue or insomnia is related to his military 
service.  Instead, as noted above, the preponderance of the 
evidence shows the Veteran's fatigue and insomnia are related 
to his depression, which has not been determined to be 
related to his military service.  In this regard, the Board 
notes that, when the Veteran complained of difficulty falling 
asleep during service, he reported being under stress at that 
time, which is consistent with the post-service evidence of 
complaints of fatigue and insomnia related to specific 
situations in his life which led to his depression and 
anxiety.  See October 2003 private medical record from Dr. 
D.W.; private medical records from Scott and White Clinic 
dated from February to April 2004.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
fatigue and sleep disturbance on a direct basis and as due to 
an undiagnosed illness, and the benefit-of-the-doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Review of the record reveals that, in April 2000, the Veteran 
presented for treatment of symptoms consistent with an upper 
respiratory infection.  The Veteran reported a three day 
history of hoarseness, increasingly productive cough, sinus 
drainage, fullness, and pressure, congestion, and dullness in 
ears, with fever, chills, and malaise.  See April 2000 
private medical record from Metroplex.  In April 2004, the 
Veteran presented for treatment complaining of a cough and 
shortness of breath that had persisted for three to four 
days.  The assessment was bronchitis.  See April 2004 private 
medical record from Scott and White Clinic.  

Subsequent treatment records show the Veteran has also been 
diagnosed with asthma.  Indeed, treatment records show the 
Veteran has complained of mild wheezing and that he uses an 
inhaler to treat his asthma disability.  See private 
treatment records dated June, July, and December 2006 from 
Texas Tech Health Science.  

While there is objective evidence of signs and symptoms 
involving the respiratory system, the Board finds the 
preponderance of the evidence reveals the Veteran's 
respiratory symptoms are related to his diagnosis of 
bronchitis and/or asthma.  Review of the record reveals the 
Veteran's complaints of productive cough, congestion, sinus 
fullness, drainage, pressure, and mild wheezing have been 
attributed to his bronchitis and/or asthma.  There is no 
indication that the Veteran's respiratory symptoms are 
manifestations of an unknown or "undiagnosed" illness.  

As such, because the Veteran's respiratory symptoms have been 
attributed to bronchitis and/or asthma, service connection 
for asthma, claimed as due to an undiagnosed illness, cannot 
be granted.  

The Board has considered whether service connection can be 
granted on a direct basis.  However, the service treatment 
records do not contain any complaints, treatment, or findings 
related to bronchitis, asthma, or any other respiratory 
disability.  In addition, the first time the Veteran is shown 
to complain of a respiratory problem is in April 2000, more 
than five years after he was separated from service.  In 
evaluating this claim, the Board also finds probative that 
there is no medical evidence or opinion of record that 
suggests the Veteran's respiratory problems are related to 
his military service.  Therefore, based on the foregoing, the 
Board finds the preponderance of the evidence is against the 
grant of service connection for asthma, or any other 
respiratory disability, on a direct basis.  
Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Tinnitus

Service connection for tinnitus was established in August 
2004, and the RO assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, 
effective August 2003.  In granting the 10 percent disability 
rating, the RO noted that, while the service and post-service 
treatment records do not document any treatment for tinnitus, 
the Veteran reported having tinnitus at a November 2003 VA 
examination, which the examining physician opined was related 
to acoustic trauma incurred during service.  

The Veteran is seeking entitlement to a disability rating 
higher than 10 percent for his service-connected tinnitus 
disability.  However, 10 percent is the highest possible 
disability rating available under DC 6260, whether the 
disability is perceived as affecting one ear, both ears, or 
in the head.  See 38 C.F.R. § 4.87, DC 6260, Note 2 (2009).  
Indeed, DC 6260 was revised, effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
Id.  

With regard to any argument that the Veteran's tinnitus 
disability warrants separate 10 percent disability ratings 
under pre-June 2003 regulations, the Board finds there is no 
basis to grant separate disability ratings for tinnitus under 
the law.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), and the Secretary imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of DC 
6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  Therefore, the Board finds that DC 
6260 precludes a disability rating higher than a single 10 
percent rating for tinnitus.  

Based on the foregoing, the Board finds that a disability 
rating higher than 10 percent for service-connected tinnitus 
is not warranted.  Ten percent is the highest possible 
disability rating available under DC 6260 and there is no 
other basis on which to grant a higher disability rating.  

In this context, the Board has considered whether an extra-
schedular rating is warranted in this case.  However, the 
Board finds this case does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  In addition, there is no 
evidence that the Veteran's service-connected tinnitus has 
caused marked interference with employment or necessitated 
frequent hospitalization.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).

Therefore, based on the foregoing, the Board finds that a 
disability rating higher than 10 percent for service-
connected tinnitus, and the benefit-of-the-doubt doctrine is 
not for application.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hearing Loss

Service connection for bilateral hearing loss was established 
in January 1999, and the RO assigned a noncompensable (zero 
percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 
6100, effective August 1998.  The RO based its determination 
on the findings reflected in VA examination reports dated 
September and October 1998.  
The Veteran is seeking a compensable disability rating for 
service-connected hearing loss.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2009).  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2009).  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The most reliable and probative evidence of record consists 
of VA audiological examinations conducted in November 2003 
and May 2007.  At the November 2003 examination, the Veteran 
demonstrated an average pure tone threshold in his right ear 
of 29 decibels, with speech recognition of 96 percent, and an 
average of 41 decibels, with speech recognition of 100 
percent in the left ear.  Evaluating these test scores using 
Table VI shows that the Veteran's hearing acuity was at Level 
I in both his right and left ear, which results in a 
noncompensable (zero percent) disability rating.  See 
38 C.F.R. § 4.85, DC 6100 (2009).  

The results of the May 2007 VA audiological examination 
indicate there was an average pure tone threshold in the 
Veteran's right ear of 34 decibels, with speech recognition 
of 96 percent, and an average of 43 decibels, with speech 
recognition of 100 percent in the left ear.  Evaluating these 
test scores using Table VI shows that the Veteran's hearing 
acuity was at Level I in both his right and left ear, which 
also results in a noncompensable (zero percent) disability 
rating.  See 38 C.F.R. § 4.85, DC 6100 (2009).  

The Board has also considered the Veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  However, the 
evidence of record does not show that the Veteran's bilateral 
hearing loss fits the requirements of an unusual pattern of 
hearing impairment as he is not shown to have a pure tone 
threshold of 55 decibels or more in all four frequencies in 
either ear at any point during the pendency of this claim and 
appeal.  Therefore, 38 C.F.R. § 4.86 is not for application 
in this case.  

In evaluating this claim, the Board has also considered the 
lay statements that state that the Veteran has had hearing 
loss since separation from service.  However, disability 
ratings for hearing loss are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Therefore, the lay evidence submitted in support of this 
claim does not assist the Veteran in obtaining a higher, 
compensable disability rating for service-connected hearing 
loss.  

Consequently, the Board finds that a noncompensable 
disability rating adequately reflects the clinically 
established impairment experienced by the Veteran.  As the 
evidence preponderates against the claim for a compensable 
disability rating for the Veteran's service-connected 
bilateral hearing loss, the benefit-of-the- doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A.  § 5107(b); Gilbert, supra.

The Board has considered whether the Veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See 
Hart, supra.  However, upon reviewing the longitudinal record 
in this case, the Board finds that, at no time since the 
filing of the Veteran's claim for an increased rating in 
August 2003, has his hearing loss disability been more 
disabling than as currently rated under this decision.
Skin Disability

Service connection for folliculitis and contact dermatitis 
was established in January 1999, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.118, DC 
7899-7813 (1999), effective August 1998.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7899-7813 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7813, for dermatophytosis, which provides that, unless 
otherwise provided, disabilities listed under codes 7807 to 
7819 are to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  See 38 C.F.R. § 4.118, DC 7806 (1999).  

In granting the 10 percent rating, the RO noted that findings 
from an October 1998 VA examination showed eczema-like 
plaques on the Veteran's fingers, arms, and front chest, as 
well as a rash on the exposed area of his arms, and pustules 
on his legs.  The RO determined that these findings were 
consistent with exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
DC 7806 (1999).  

The Veteran has asserted that his service-connected skin 
disability warrants a disability rating higher than 10 
percent.  

The Board notes that, during the pendency of the Veteran's 
claim and appeal, two amendments were made to the criteria 
for rating the skin.  The first amendment was made effective 
August 30, 2002, and the second amendment was effective 
October 23, 2008.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 
Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2009).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  In this 
regard, the Board will evaluate the Veteran's service-
connected skin disability under the criteria in effect prior 
to and as of 2002.  The Board will not, however, evaluate the 
Veteran's skin disability under the criteria in effect as of 
2008 because that amendment only applies to claims received 
by VA on or after October 23, 2008, or in a case where a 
veteran requests review of his disability under the new 
rating criteria.  The Veteran's increased rating claim was 
received by VA in August 2003 and the Veteran has not 
requested that his disability be evaluated under the new 
rating criteria.  Therefore, the Board will proceed to 
evaluate the Veteran's service-connected skin disability 
under all potentially applicable diagnostic codes.  

As noted, prior to August 2002, DC 7813 provided that 
dermatophytosis is rated as eczema.  Eczema was rated under 
DC 7806, which provided that a noncompensable rating was 
warranted for slight, if any, exfoliation, exudation, or 
itching, if on a non-exposed surface or small area.  A 10 
percent rating was warranted for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

Under the revised criteria effective August 2002, DC 7813 
provides that dermatophytosis is rated as disfigurement of 
the head, face, or neck under DC 7800, scars under DC 7801 to 
7805, or dermatitis under DC 7806, depending upon the 
predominant disability.  

The preponderance of the evidence shows the Veteran's 
service-connected skin disability affects his chest and arms.  
There is no lay or medical evidence of record that shows the 
Veteran's head, face, and/or neck are affected by his 
service-connected skin disability.  Therefore, DC 7800 
(2006), for disfigurement of the head, face, or neck, is not 
for application in this case.  

Under the revised criteria for scars, effective August 2002, 
a 10 percent evaluation is warranted for scars other than on 
the head, face, or neck, where such are deep and cause 
limited motion in an area exceeding six square inches; for 
scars covering an area of 144 square inches or greater, where 
superficial and without resulting limited motion; for a 
superficial, unstable scar (characterized by frequent loss of 
skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DCs 7801 to 7804 
(2006).  

Otherwise, scars, other than on the head, face, or neck, that 
are deep and cause limited motion warrant a 20 percent rating 
when in an area exceeding 12 square inches; a 30 percent 
rating is warranted when in an area exceeding 72 square 
inches; and a 40 percent rating is warranted when in an area 
exceeding 144 square inches.  38 C.F.R. § 4.118, DC 7801 
(2006).  Scars may also be rated on limitation function of 
the part affected.  38 C.F.R. § 4.118, DC 7805 (2006).  

Under the revised criteria for dermatitis, effective August 
2002, a noncompensable disability rating is warranted where 
the disability affects less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected and no more 
than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted where the 
disability affected at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 30 percent rating is warranted where the 
disability affects 20 to 40 percent of the entire body or of 
exposed areas affected, or; other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where the disability affects more than 40 
percent of the entire body or of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
immunosuppressive drugs required during the past 12-month 
period.  See 38 C.F.R. § 4.118, DC 7806 (2006).  Eczema may 
also be rated as disfigurement of the head, face, or neck 
under DC 7800 or scars under DCs 7801 to 7805, depending upon 
the predominant disability.  See Id.  

Review of the pertinent evidence of record reveals that the 
Veteran has a history of folliculitis on his arms, upper 
chest, and shoulders that is manifested by itchy papules that 
progress into pustules, which become open and leave tiny, 
healed lesions.  The Veteran has reported that he uses a 
local cream to treat his service-connected skin disability.  
See November 2003 VA examination report.  At the November 
2003 VA examination, the examiner noted there were healed 
lesions on the Veteran's arms, upper chest, and shoulders, 
but there were no active lesions seen on examination.  

At the June 2006 VA examination, the Veteran reported that he 
experiences flare-ups of his skin disability, which come and 
go, and affect his chest, legs, and arms.  The Veteran also 
reported that he experiences intermittent itching and 
pimples.  Objective examination revealed skin lesions on the 
torso, ranging from the mid chest wall to the upper abdominal 
wall.  The lesions were generally distributed but there was 
no sensory abnormality or systemic manifestation associated 
therewith.  Objective examination also revealed lesions on 
the Veteran's bilateral arms, with numerous small patches of 
dermatitis and several scabs.  There was no sensory 
abnormality found on examination.  The examiner also noted 
that erythema and discoloration was found on the Veteran's 
wrists, which was related to irritation from handcuffs.  The 
June 2006 VA examiner opined that the Veteran's folliculitis 
and contact dermatitis affect less than 5 percent of exposed 
areas affected and more than 5 percent but less than 20 
percent of the total body area affected.  

The other pertinent medical evidence of record shows the 
Veteran has manifested a pruritic rash on his left arm, as 
well as redness, scaling, itching, and burning, but no 
drainage, between the fingers on his left hand.  See VA 
outpatient treatment records dated October 20003 and April 
2006.  

Review of the evidence shows the Veteran has also sought 
treatment for a rash on the left side of his face, with a 
small blister near his nose.  However, the evidence reflects 
that the rash on the Veteran's face is related to herpes 
zoster, which has not been shown to be related to his 
service-connected skin disability.  See November 2004 VA 
outpatient treatment record.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a disability rating 
higher than 10 percent for service-connected folliculitis and 
contact dermatitis.  

In evaluating the Veteran's claim under DC 7813 (2002), the 
Board notes that the Veteran's disability is manifested by 
itching and scaling; however, the evidence shows that the 
Veteran's symptoms are no more than intermittent, as the 
objective evidence contains only one notation of scaling and 
the Veteran has specifically reported that his itching is 
intermittent.  See April 2006 VA outpatient treatment record; 
June 2006 VA examination report.  

While the most recent medical evidence of record shows that 
the Veteran's skin disability is manifested on his mid chest 
area to upper abdominal wall, and on his upper portion of his 
bilateral arms, the Board finds that extensive lesions are 
not present, given the lack of current evidence showing 
lesions affecting the Veteran's entire torso, his lower arms, 
or his lower extremities.  In this regard, the Board notes 
that the Veteran's service-connected skin disability has been 
manifested by skin lesions on his lower extremities in the 
past; however, there is no current evidence of such included 
in the record.  

In addition, while the Veteran has reported that his skin 
disability flares-up occasionally, there is no evidence that 
the service-connected disability causes any scarring or 
disfigurement, even during flare-ups.  Moreover, there is no 
indication that the Veteran's skin disability is manifested 
by ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or is exceptionally repugnant.  
Therefore, based on the foregoing, the Board finds that a 
disability rating higher than 10 percent is not warranted 
under DC 7813 (2002).  

In evaluating the Veteran's claim under the revised criteria 
for scars, the Board notes that DCs 7802 to 7804 do not 
assist the Veteran in obtaining a disability rating higher 
than 10 percent, as 10 percent is the highest possible 
disability rating under those diagnostic codes.  

The Board has considered the Veteran's service-connected 
disability under DC 7801 (2006); however, the Board finds DC 
7801 (2006) does not assist the Veteran in obtaining a 
disability rating higher than 10 percent.  There is no 
indication that the Veteran's service-connected skin 
disability is deep, as there is no evidence of underlying 
soft tissue damage associated with the disability; nor is 
there any indication that the Veteran's service-connected 
skin disability causes limited motion.  Given that the 
service-connected skin disability is manifested in widely 
separated areas, namely the bilateral arms and torso area, 
the Board has considered whether separate ratings can be 
assigned for each affected area.  See 38 C.F.R. § 4.117, DC 
7801, Note 1 (2006).  However, in addition to the lack of 
evidence showing that the Veteran's skin disability is deep 
or causes limited motion, there is no indication that the 
lesions on the bilateral arms and/or on the torso area exceed 
more than 6 square inches.  Therefore, DC 7801 (2006) is not 
for application in this case.  

The Board has also considered the Veteran's service-connected 
skin disability under DC 7805 (2006).  However, the lay and 
medical evidence of record does not show that the service-
connected skin disability results in limitation of function 
affecting the bilateral arms or the torso area.  Therefore, 
DC 7805 (2006) is not for application in this case.  

In evaluating the Veteran's claim under DC 7806 (2006), the 
Board finds that the most competent, probative, and recent 
evidence of record shows that the Veteran's service-connected 
skin disability involves less than 5 percent of exposed areas 
affected and more than 5 percent, but less than 20 percent, 
of his total body area.  There is no other competent medical 
or lay evidence of record that shows the skin disability 
affects 20 percent or more of exposed areas affected or of 
his total body area; nor is there any competent medical or 
lay evidence that shows the Veteran has required systemic 
therapy to treat his service-connected skin disability at any 
time during the pendency of this claim and appeal.  
Therefore, the Board finds that DC 7806 (2006) does not 
assist the Veteran in obtaining a disability rating higher 
than 10 percent, including when rating the disability as 
disfigurement of the head, face, or as scars, as noted above.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 10 percent rating currently assigned.  

The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
skin disability.  See Hart, supra.  However, after reviewing 
the evidentiary record in this case, the Board finds that the 
Veteran's skin disability has not been more disabling than as 
currently rated.  

Therefore, based on the foregoing, the Board finds the 10 
percent disability rating currently assigned adequately 
reflects the functional limitation associated with the 
Veteran's service-connected folliculitis and contact 
dermatitis, and the preponderance of the evidence is against 
the grant of a disability rating higher than 10 percent.  
There is no reasonable doubt to be resolved.  See Gilbert, 
supra.  

Right Knee Disability

Service connection for patellofemoral pain syndrome affecting 
the right knee was established in January 1999, and the RO 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, DC 5299-5257 (1999).  In granting the 10 percent 
disability rating, the RO noted that a September 1998 VA 
examination report revealed evidence of painful or limited 
motion of a major joint, which the RO determined was 
consistent with a 10 percent rating.  

The Veteran has asserted that his service-connected right 
knee disability warrants a disability rating higher than 10 
percent.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5299-5257 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5257, for recurrent subluxation or lateral instability.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2009).  

Review of the pertinent evidence reveals the Veteran's 
service-connected right knee disability is manifested by 
limited motion, crepitus and grinding, and pain.  See June 
2006 VA examination report.  At the June 2006 VA examination, 
the Veteran demonstrated flexion to 97 degrees, with pain, 
and extension to zero degrees, with no complaints of pain.  
The examiner noted crepitus and grinding in the right knee 
joint but there was no evidence of instability or any 
abnormality affecting the patella or meniscus.  

Otherwise, the evidence of record does not contain any 
pertinet or complaint or findings related to the right knee.  
See VA outpatient treatment records dated from 1994 to 2004; 
private medical records dated from 1997 to 2996.  Indeed, at 
the November 2003 VA examination, the Veteran did not lodge 
any pertinet complaints related to his right knee and 
objective examination was unremarkable, with full range of 
motion demonstrated by the Veteran.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a disability rating 
higher than 10 percent.  In evaluating the Veteran's claim 
under DC 5257, the Board notes that the Veteran's current 
symptoms do not assist him in obtaining a higher, or even 
compensable, rating.  Indeed, the evidence shows the Veteran 
has specifically denied having episodes of dislocation or 
subluxation and there is no objective evidence of 
instability.  Therefore, the Board finds that DC 5257 does 
not assist the Veteran in obtaining a disability rating 
higher than 10 percent.  

In an effort to afford the Veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all other appropriate diagnostic codes.  
However, the Veteran has never been diagnosed with or shown 
to have ankylosis of the knee, dislocation or removal of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262, and 5263 (2009) are not 
for application.  

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  Under DC 5261, 
a 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the Veteran's claim, the Board notes that, at 
the June 2006 VA examination, he demonstrated flexion to 97 
degrees, which is noncompensable under DC 5260, and extension 
to zero degrees, which warrants a noncompensable (zero 
percent) rating under DC 5261.  Review of the record shows 
the Veteran has never demonstrated flexion or extension that 
warrants a higher disability rating.  In fact, rating under 
DCs 5260 and 5261 would not produce even a compensable 
rating.  Without consideration of pain, there would be no 
basis to find a compensable evaluation is warranted. 

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (August 14, 1998).  However, in addition to 
evidence of limitation of motion, there must also be X-ray 
evidence of arthritis to grant a separate disability rating 
under DC 5010 and 5003.  The competent and probative evidence 
does not contain any X-ray evidence of arthritis affecting 
the right knee joint.  Therefore, a separate disability 
rating is not warranted based upon instability of the knee 
and limitation of motion.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2009) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require consideration of the Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the Veteran's right knee disability under the 
criteria of DeLuca, supra, the Board notes that the Veteran 
specifically denied having flare-ups of pain at the VA 
examinations conducted in November 2003 and June 2006.  
Nevertheless, the June 2006 VA examiner noted that the 
Veteran has additional limitation of motion with repetition 
due to pain.  The June 2006 VA examiner did not, however, 
estimate the Veteran's functional loss due to pain.  

While the examiner did not estimate the Veteran's functional 
loss due to pain, the Board finds the Veteran was not 
prejudiced thereby because, as noted above, the 10 percent 
rating currently assigned contemplates the Veteran's pain and 
limited motion in his right knee joint.  See January 1999 
Rating Decision.  Additional limitation of motion or 
functional impairment as to warrant a higher rating is not 
shown.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has considered whether a "staged" rating 
is warranted for the Veteran's service-connected right knee 
disability.  See Hart, supra.  However, at no time since the 
filing of the Veteran's increased rating claim in August 
2003, has his right knee disability been more disabling than 
as currently rated under this decision.  His complaints of 
pain and the objective findings have been relatively 
consistent throughout the appeal period.

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of a 
disability rating higher than 10 percent for service-
connected right knee patellofemoral pain syndrome, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.  

Increased Rate of Compensation for Dependents

Effective January 1, 2006, the Veteran began receiving an 
increased rate of compensation based upon his common-law 
spouse, B.B.  

The Veteran has asserted, however, that he is entitled to an 
increased rate of compensation based on his previous marriage 
and former step-son.  Specifically, the Veteran has asserted 
that, when he was awarded a combined 30 percent disability 
rating for his service-connected disabilities, in August 
2004, he should have also received additional benefits, or an 
increased rate of compensation, for his two dependents.  
Thus, the Veteran is seeking entitlement to an increased rate 
of compensation for dependents, J.C.K. and D.U.P., for the 
time period they were his dependents.  He has asserted that 
the requested documents were submitted while they were still 
his dependents.  

For the purpose of determining entitlement to benefits 
administered by VA, VA will accept the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant; and, where the claimant's dependent child 
does not reside with the claimant, the name and address of 
the person who has custody of the child.  In addition, a 
claimant must provide the social security number of any 
dependent on whose behalf he or she is seeking benefits.  
38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1); see also 
3.216.  

VA shall require the types of evidence indicated in §§ 3.205 
through 3.211 where: the claimant does not reside within a 
state; the claimant's statement on its face raises a question 
of its validity; the claimant's statements conflicts with 
other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  

The law also provides that, for the purpose of establishing 
entitlement to a higher rate of pension, compensation, or 
dependency and indemnity compensation benefits based on the 
existence of a dependent, VA will require evidence which 
satisfies the requirements of 3.204.  38 C.F.R. § 3.213(a).  

Review of the evidence reveals that the Veteran submitted a 
formal claim for service connection and an increased rating 
for various disabilities in August 2003.  See August 2003 VA 
Form 21-526.  On his formal claim, the Veteran indicated that 
he was married to J.K.C. and had one dependent step-child, 
D.U.P..  The Veteran provided his spouse's name, date of 
birth, social security number, and date and location of the 
marriage.  While the Veteran provided his step-son's name and 
date of birth, he did not provide his social security number.  

In August 2004, the RO informed the Veteran that the 
information he provided about his dependents was not complete 
and requested that he submit copies of divorce or death 
decrees to show that all past marriages involving the Veteran 
or his spouse were legally ended.  The RO also requested a 
copy of D.U.P.'s birth certificate.  The Veteran was informed 
that he had one year to appeal the RO's determination.

Review of the record reveals that, instead of submitting the 
requested information, the Veteran submitted statements re-
asserting his belief that entitlement to an increased rate 
for dependents was warranted.  See statements from Veteran 
dated October and November 2005.  In December 2005, VA 
received a declaration of dependents, the Veteran's marriage 
certificate and divorce decree from J.K.C., and D.U.P.'s 
birth certificate.  

Turning to the merits of this case, the Board finds the 
preponderance of the evidence supports the grant of an 
increased rate of compensation for J.C.K., as a dependent 
spouse.  Indeed, review of the record reveals that, in his 
August 2003 claim, the Veteran provided the required 
information to establish entitlement to an increased rate of 
compensation for his spouse as a dependent.  As noted, the 
Veteran provided his spouse's name, date of birth, social 
security number, and date and location of the marriage, which 
is accepted as proof of his marriage to J.C.K. and her 
dependency status.  See 38 C.F.R. § 3.204(a)(1).  

There is no indication otherwise that the Veteran did not 
reside within a state and, after reviewing the evidence, the 
Board finds there is no question as to the validity of the 
Veteran's statement or any reasonable indication of fraud or 
misrepresentation of the relationship with J.C.K..  The Board 
also notes that the Veteran's statement is consistent with 
the other evidence of record regarding his marriage and 
divorce from J.C.K.  Therefore, based on the foregoing, the 
Board finds the Veteran is entitled to an increased rate of 
compensation for J.C.K., during the time period they were 
married.  

Despite the foregoing, the Board finds the preponderance of 
the evidence is against the grant of an increased rate of 
compensation for D.U.P..  In making this determination, the 
Board notes the Veteran did not initially provide the 
required information to establish entitlement to an increased 
rate of compensation for his step-son as a dependent, as he 
did not provide D.U.P.'s social security number on his formal 
claim for benefits in August 2003.  See 38 C.F.R. 
§ 3.204(a)(1), 3.216.  In addition, the Board notes that, 
after VA requested D.U.P.'s birth certificate, the Veteran 
did not provide the requested information until December 
2005, more than one year after he was requested to provide 
the information and eight months after his divorce from 
J.C.K. had been finalized.  

In this regard, the Board notes that D.U.P.'s dependency 
status was based upon his mother's marriage to the Veteran, 
as there is no indication that the Veteran adopted D.U.P..  

The law is clear that to establish entitlement to additional 
benefits for a dependent, the Veteran may provide a statement 
that contains the place of the event giving rise to 
dependency, the full name and relationship of the other 
person to the claimant, and the social security number of the 
dependent on whose behalf he is seeking benefits.  See 
38 C.F.R. § 3.204(a)(1).  The Veteran did not provide his 
step-son's social security number and thus, VA requested that 
he submit additional evidence to establish his step-son's 
dependency status.  

While the Veteran eventually provided the requested 
information, the Board finds that, because he did not provide 
the requested information within one year of notification of 
the rating action denying entitlement to an increased rate 
for a dependent or while the Veteran was still married to 
J.C.K., entitlement to an increased rate of compensation for 
D.U.P. is not warranted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence supports 
the grant of an increased rate of compensation for J.C.K. as 
a dependent, for the time period they were married.  The 
preponderance of the evidence is against the grant of an 
increased rate of compensation for D.U.P. as a dependent 
child, and the benefit-of-the-doubt is not for application.  
See Gilbert, supra.

Reduction

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R.  § 3.665(a).

In the case of a veteran with service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  See 38 U.S.C.A. 
§ 1114(a); 38 C.F.R. § 3.665(d).  If a disability evaluation 
is less than 20 percent, the veteran shall receive one-half 
the rate of compensation payable under 38 U.S.C.A. § 1114(a).  
38 C.F.R. § 3.665(d).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In March 2005, VA was informed that the Veteran was convicted 
of a felony in August 2004 and confined to State prison in 
October 2004  

As such, in March 2005, the RO notified the Veteran of a 
proposal to reduce his compensation benefits due to his 
incarceration.  The March 2005 letter informed the Veteran 
that his dependents could receive an apportioned share of his 
benefits and of the conditions under which payments may be 
resumed once he is released from incarceration.  The Veteran 
was also informed that he had 60 days to submit evidence 
showing that the reduction should not be made.  Based on this 
evidence, the Board finds the Veteran was provided adequate 
notice regarding the proposed reduction.  

Review of the record reveals the Veteran did not submit any 
pertinent evidence that showed his compensation benefits 
should not be reduced.  Thus, in July 2005, the RO reduced 
the Veteran's compensation benefits, effective December 6, 
2004, the 61st day of incarceration.  

The evidence shows the Veteran has been continuously 
incarcerated for a felony conviction since August [redacted], 2004, 
and the Veteran does not dispute this fact.  Instead, the 
Veteran argues that his benefits should not have been reduced 
because there has not been an improvement in his service-
connected disabilities.  The Board has considered the 
Veteran's assertions and notes that a reduction in a 
disability rating may be made based upon improvement in a 
service-connected disability.  See 38 C.F.R. § 3.344.  
However, the reduction in this case was based upon the 
Veteran's incarceration, not improvement in his service-
connected disabilities.  The evidence clearly shows the 
Veteran has been incarcerated for a felony conviction since 
August 2004.  Accordingly, under the law, the requirements 
for the reduction of the Veteran's disability compensation 
benefits due to incarceration have been met.  38 U.S.C.A. 
§ 5313; 38 C.F.R. § 3.665.

Because the law, rather than the facts, is dispositive in 
this case, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

Waiver

In July 2005, the Veteran was informed that his compensation 
benefits were being reduced due to his incarceration and that 
the adjustment in benefits resulted in an overpayment of 
benefits paid to him.  In August 2005, the RO informed the 
Veteran that his overpayment debt was $1,476.00.  

The Veteran has requested that recovery of the overpayment be 
waived.  

The Court of Appeals for Veterans Claims has held that, 
before adjudication of a waiver application, the lawfulness 
of a debt must first be determined.  Schaper v. Derwinski, 1 
Vet. App. 430, 434, 435 (1991).  The VA General Counsel has 
reinforced this obligation by holding that, where the 
validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly 
created, but before moving on to the matter of waiver of the 
charged indebtedness, if there is a finding of fraud, 
misrepresentation, or bad faith by the debtor in the creation 
of the overpayment, then waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2009).  
VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that 
fraud, misrepresentation and/or bad faith had no part in its 
creation, VA must then consider whether collection of the 
debt would be against equity and good conscience.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  See 
38 C.F.R. § 1.965.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all- 
inclusive: (1) Fault of the debtor - where actions of the 
debtors contribute to the creation of the debt; (2) Balancing 
of faults - weighing fault of the debtor vs. the fault of the 
VA; (3) Undue Hardship - whether collection would deprive the 
debtor or family of basic necessities; (4) Defeat the purpose 
- whether withholding of benefits or recovery would nullify 
the objective for which benefits were intended; (5) Unjust 
enrichment - failure to make restitution would result in 
unfair gain to the debtor; (6) Changing position to one's 
detriment - reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965.

Creation of the Overpayment

The facts are not in dispute as to whether there was an 
overpayment of VA compensation benefits.  The Veteran was 
convicted of a felony in August 2004, which required that his 
compensation benefits be reduced effective the 61st day of 
confinement following conviction.  See 3.665.  VA did not 
receive notification of the Veteran's felony conviction in 
August 2004 or his confinement in a State prison in October 
2004 until March 2005 and, thus, the Veteran continued 
receiving full compensation benefits beyond the 61st day of 
confinement.  

Neither the Veteran nor his representative has presented any 
pertinent argument regarding the validity of the debt, to 
include the amount of the debt.  Therefore, the Veteran has 
not challenged the validity or creation of the overpayment 
and the matter of the validity of the overpayment is not at 
issue. 

Fraud, misrepresentation, or bad faith

The evidence reflects that, when the Veteran received notice 
of the August 2004 rating decision granting entitlement to 
service connection for tinnitus, he was also informed, via VA 
Form 21-8764, that compensation benefits must be reduced 
should a veteran become incarcerated in excess of 60 days for 
conviction of a felony offense.  There is no indication that 
the Veteran read this information and willingly disregarded 
the information.  In fact, there is a question as to whether 
the Veteran informed VA of his incarceration in August 2004.  

In this regard, the evidentiary record contains a letter 
addressed to the Veteran, dated September 2004, that 
requested information regarding his request for Vocational 
Rehabilitation and Employment Services.  Attached to the 
September 2004 letter are copies of two documents.  The first 
document contains a written statement from the Veteran's 
mother, which states that the Veteran was incarcerated as of 
August [redacted], 2004, and the second document is a copy of a 
durable power of attorney assigning the mother power over the 
Veteran's personal matters.  

While this information was submitted with the September 2004 
letter, there is no indication that VA actually received the 
information in September 2004.  Indeed, the written statement 
and power of attorney do not contain the date when the 
documents were created; however, the Board notes that both 
documents contain a date stamp that is illegible.  The 
Veteran and his mother have asserted that this information 
was submitted to VA in September 2004.  However, there is no 
indication that VA acknowledged the power of attorney until 
August 2005.  

Based on the foregoing, the Board finds there is reasonable 
doubt as to whether the Veteran informed VA of his 
incarceration in August 2004.  As such doubt is resolved in 
favor of the Veteran, the Board finds the Veteran informed VA 
of his incarceration in August 2004.  The Board notes, 
however, that the initial notice did not indicate whether the 
Veteran was convicted of a felony or if he was confined to a 
State prison and, thus, the information provided in August 
2004 did not give rise to a proposed reduction in 
compensation benefits.  See 38 C.F.R. § 3.665.  

Regardless, it is obvious that the Veteran did not commit 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment.  Therefore, the Board finds there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government, while considering the fault of the debtor, 
weighing the fault of the debtor against the fault of the VA, 
undue hardship, defeating the purpose for which benefits were 
intended, unjust enrichment or gain to the debtor, and 
changing position to one's detriment.  See 38 C.F.R.  
§ 1.965.

As discussed above, after resolving all reasonable doubt in 
favor of the Veteran, the Board finds VA was informed of the 
Veteran's incarceration in September 2004.  However, the 
Veteran was previously advised that his benefits would be 
reduced upon evidence of incarceration due to a felony 
conviction and, yet, after his mother informed VA of his 
incarceration in September 2004, the Veteran did not request 
that the overpayments he was receiving be stopped.  Instead, 
the Veteran continued receiving full compensation benefits, 
although he knew he was not entitled to those benefits 
because of his incarceration.  Consequently, there is some 
fault of the Veteran in the creation of the overpayment.  

While the initial notification of incarceration did not 
indicate whether the Veteran was convicted of a felony or if 
he was confined to a State prison, the Board notes that VA 
could have attempted to corroborate this information by 
contacting the appropriate agency to determine if the Veteran 
was, in fact, incarcerated and the circumstances of his 
incarceration.  It does not appear that any action was taken 
with respect to the information regarding the Veteran's 
incarceration, to include prompt action to terminate 
benefits, and, thus, VA bears the onus of fault in this case.  

With respect to undue hardship, the most recent income 
submitted by the Veteran show that his family monthly income 
totals $2219, which includes his VA compensation benefits and 
spouse's net monthly income.  The most recent expense figures 
show that the Veteran's monthly expenses total $2110, which 
includes rent, food, utilities, other living expenses, and 
monthly debt payments.  The Veteran's proposed monthly 
payment of $211 for church tithes is not included in the 
monthly expenses, as church tithes are not generally 
considered a basic necessity.  

Based on the most recent income and expense figures, the 
Board finds the Veteran's family monthly income slightly 
exceeds his family expenses and leaves a monthly surplus of 
$109.  There is no evidence of bankruptcy, an inability to 
pay the Veteran or his spouse's creditors, or that the 
Veteran's spouse is unemployed.  Therefore, given that there 
is a small monthly surplus, it is not shown that recovery of 
the overpayment from the Veteran would result in financial 
hardship or the deprivation of basic necessities.

With respect to defeating the purpose of VA benefits, the 
purpose of VA disability compensation is to provide financial 
support to disabled veterans and their dependents.  Since the 
Veteran erroneously received $1,476.00 during his 
incarceration, recovery of those benefits, to which the 
Veteran was not entitled by law, does not defeat the purpose 
of the benefits.  

With respect to unjust enrichment, the Board notes that it is 
not equitable for the Veteran to retain benefits that have 
been erroneously provided.  To waive recovery and allow the 
Veteran to retain the benefits would result in an unfair gain 
to the Veteran.  

The Board also finds there is no indication that the Veteran 
relied on VA compensation benefits with consequent 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

In sum, the Board finds that it would not be against the 
principles of equity and good conscience to require the 
Veteran to repay the overpayment of compensation benefits in 
the calculated amount of $1,476.00.  In balancing the 
equities, the Board finds that, while VA was at fault in 
creating the overpayment, the Veteran was also at fault and 
recovery of the overpayment would not defeat the purpose of 
benefits or result in undue hardship to the Veteran.  In 
addition, the Veteran would be unjustly enriched if waiver 
were to be granted.  The end result is not unduly favorable 
or adverse to either the Veteran or the government, and the 
evidence is not so evenly balanced as to create doubt as to 
any material issue.  Therefore, waiver of recovery of the 
overpayment in the amount of $1,476.00 is denied.  

Apportionment

The Veteran is requesting that the portion of his 
compensation being withheld due to incarceration be provided 
to his wife because she needs money to pay off various debts 
and repair and replace items in their home.  

All of part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's spouse, child or 
children, or dependent parents on the basis of individual 
need.  In determining individual need consideration shall be 
given to such factors as the apportionee claimant's income 
and living expenses, the amount of compensation available to 
be apportioned, the needs and living expenses of other 
apportionee claimants, as well as any special needs, if any, 
of all apportionee claimants.  38 C.F.R. § 3.665(e).  

As noted above, the most recent income and expense figures 
show that the Veteran's family monthly income slightly 
exceeds his monthly family expenses and leaves a monthly 
surplus of $109.  The monthly income includes the Veteran's 
decreased VA compensation benefit and his spouse's monthly 
income, and the monthly expenses include the spouse's needs, 
living expenses, and other monthly debt.  While there is a 
considerable amount of compensation that can be apportioned, 
neither the Veteran nor his spouse has submitted evidence 
that shows they are in need of additional compensation to pay 
their monthly expenses or debts.  Therefore, the Board finds 
the preponderance of the evidence is against the grant of 
entitlement to apportionment during incarceration, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in July 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

With respect to the service connection claims on appeal, the 
VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in July, August, and October 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

With respect to the increased rating claims on appeal, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in October 2003 that fully addressed all required 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

With respect to the claims for reduction and apportionment, 
the Board finds that VA has satisfied the notice requirements 
for each claim.  Indeed, the RO sent the Veteran a letter in 
March 2005 that adequately notified him that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  See 
38 C.F.R. § 3.665(a).  

In this case, VCAA notice is not required with regard to the 
claim for waiver of recovery of overpayment of VA benefits.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The 
notice and duty to assist provisions of the VCAA do not apply 
to chapter 53 waiver of recovery matters, as chapter 53 
already contains its own notice provisions.  The VCAA 
provisions are relevant to a different chapter of title 38, 
i.e., Chapter 51, and do not apply to waiver matters.).

In addition to the foregoing, the Board notes that the VCAA 
letters sent to the Veteran in 2006 informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1994 to 2004, and 
private medical evidence dated from 1997 to 2006.  The 
Veteran was also afforded VA examinations in November 2003, 
June 2006, and May 2007 in conjunction with his claims.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

New and material evidence not having been submitted, the 
claim for service connection for headaches is not reopened, 
and the appeal is accordingly denied.

Entitlement to service connection for left knee 
patellofemoral pain syndrome is granted.  

Entitlement to service connection for irritable bowel 
syndrome is granted.  

Entitlement to service connection for fatigue and sleep 
disturbance, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for asthma, claimed as due 
to an undiagnosed illness, is denied.  

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, with radiculopathy, is denied.  

Entitlement to a disability rating higher than 10 percent for 
service-connected tinnitus is denied.  

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  

Entitlement to a disability rating higher than 10 percent for 
service-connected folliculitis and contact dermatitis is 
denied.  

Entitlement to a disability rating higher than 10 percent for 
service-connected right knee patellofemoral pain syndrome is 
denied.  

Entitlement to an increased rate of compensation for J.C.K., 
as a dependent spouse, is granted.  

Entitlement to an increased rate of compensation for D.U.P., 
as a dependent child, is denied.  

The reduction of the Veteran's compensation benefits due to 
incarceration was proper.  

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the amount of $1,476.00 is denied.  

Entitlement to apportionment of the Veteran's VA benefits on 
behalf of his spouse during incarceration is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


